         Case 2:19-cv-00501-AJS Document 144 Filed 09/18/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ANNE WEST and TOM BROWN,                             LEAD CASE

                   Plaintiffs,                       Case No.: 2:19-cv-00501-AJS
             vs.

 DOCUSIGN, INC.,

                     Defendant.



 KAREN CLARK and SOFIA MONTANO,                      MEMBER CASE

                   Plaintiffs,                       Case No. 1:19-cv-00140-AJS
             vs.

 CLARA CANYON, LLC d/b/a CANYON
 COOLERS,
              Defendant.


             NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)

        1.   Whereas Plaintiffs Karen Clark and Sofia Montano filed the above-

referenced case against Defendant Clara Canyon, LLC, d/b/a Canyon Coolers on May 7,

2019.

        2.   Whereas the complaint alleges violations of the Americans with Disabilities

Act with respect to websites owned, operated, or controlled by Defendant.

        3.   Whereas, despite Plaintiffs’ diligent efforts to serve Defendant, service has

not been successful, and therefore Defendant has not yet answered or otherwise appeared
        Case 2:19-cv-00501-AJS Document 144 Filed 09/18/19 Page 2 of 2



in this action and dismissal is appropriate without court order, pursuant to Federal Rule of

Civil Procedure, Rule 41(a)(1)(A)(i).

       4.     Accordingly, pursuant to Federal Rule of Civil Procedure, Rule

41(a)(1)(A)(i), Plaintiffs seek voluntary dismissal of the Complaint against Clara Canyon,

LLC, d/b/a Canyon Coolers and requests the Court dismiss the case in its entirety.



Dated: September 18, 2019                        Respectfully Submitted,

                                                 /s/ Benjamin J. Sweet
                                                 Benjamin J. Sweet, SBN 87338
                                                 THE SWEET LAW FIRM, PC
                                                 1145 Bower Hill Road, Suite 104
                                                 Pittsburgh, PA 15243
                                                 Telephone: (412) 857-5350
                                                 ben@sweetlawpc.com




                                             2
